03/09/2021


                                          DA 20-0161
                                                                                          Case Number: DA 20-0161

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 60N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

ROBERTO SALAMAN-GARCIA,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eighth Judicial District,
                       In and For the County of Cascade, Cause No. DC 18-504
                       Honorable John A. Kutzman, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Carl B. Jensen, Attorney at Law, Great Falls, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Joshua A. Racki, Cascade County Attorney, Susan L. Weber, Deputy
                       County Attorney, Great Falls, Montana



                                                    Submitted on Briefs: February 17, 2021

                                                               Decided: March 9, 2021


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Roberto Salaman-Garcia was a carnival ride operator who was convicted after jury

trial of two counts of felony sexual assault and two counts of misdemeanor sexual assault

for sexually touching females, both adult and minor, while buckling them into seats on an

amusement ride at the 2018 State Fair in Great Falls. He challenges the District Court’s

denial of his motions to dismiss for lack of speedy trial and for a new trial.

¶3     After law enforcement received complaints from the victims, Salaman-Garcia was

arrested on July 30, 2018.1 At the arraignment on August 22, trial on the charges was set

for October 22. On August 29, Salaman-Garcia’s defense counsel moved to extend the

motions deadline, and on August 31, moved to continue the trial date, stating additional

time would be needed for discovery and filing of pre-trial motions. The motion was granted

and the trial date was vacated. On December 24, and again in February 2019, the State

requested the District Court to set a new trial date. On February 19, 2019, the trial was




1
  In its findings, the District Court noted that Salaman-Garcia had been arrested, released, and
rearrested “as more complaining witnesses came forward,” but that July 30, 2018, was the earliest
arrest date it could find in the record. In any event, the parties do not dispute the District Court’s
calculation of 294 total days of delay in the proceeding.

                                                  2
reset for May 20, 2019, at which time the trial was ultimately conducted. On April 8,

defense counsel moved for dismissal on speedy trial grounds. The District Court conducted

a hearing on May 3, and entered its findings of fact and conclusions of law denying the

motion on May 12. The District Court compared the delay experienced in this case with

other cases decided by this Court, applied the Ariegwe2 factors, and reasoned that “the

294-day pretrial delay in this case was essentially unavoidable” and did not violate

Salaman-Garcia’s right to a speedy trial.

¶4       A couple weeks after Salaman-Garcia’s trial, the State learned of an internal

investigation concerning an officer who had testified at the trial, and advised

Salaman-Garcia’s counsel and the District Court. Salaman-Garcia filed a motion for new

trial on June 24, 2019, and the District Court conducted a Brady/Giglio3 hearing on the

motion. At the close of the hearing, the District Court denied the motion from the bench.

Salaman-Garcia appeals.

¶5       A speedy trial violation presents a question of constitutional law, which we review

de novo to determine whether the court correctly interpreted and applied the law. State v.

Stewart, 2017 MT 32, ¶ 6, 386 Mont. 315, 389 P.3d 1009 (citation omitted). We review

the factual findings underlying a speedy trial analysis for clear error. Stewart, ¶ 6 (citation

omitted). “This Court exercises plenary review over constitutional questions, including




2
    State v. Ariegwe, 2007 MT 204, 338 Mont. 442, 167 P.3d 815.
3
 Brady v. Maryland, 373 U.S. 83, 87-88, 83 S. Ct. 1194, 1196-97 (1963); Giglio v. United States,
405 U.S. 150, 154-55, 92 S. Ct. 763, 766 (1972).

                                                3
Brady violations.” State v. Fillion, 2020 MT 283, ¶ 6, 402 Mont. 84, 475 P.3d 725 (citation

omitted).

¶6     The right to a speedy trial is guaranteed by the United States Constitution and the

Montana Constitution. Reviewing courts must analyze speedy trial motions by balancing

four factors: (1) the length of the delay; (2) the reason for the delay; (3) the accused’s

assertion of his right to a speedy trial; and (4) the prejudice to the accused as a result of the

delay. Ariegwe, ¶ 20. No single factor is dispositive and each must be considered under

the totality of the relevant circumstances. Ariegwe, ¶ 112. The delay threshold to trigger

a speedy trial analysis is 200 days. Arigewe, ¶ 41. Here, under the first factor, the total

length of delay was 294 days, making a speedy trial analysis necessary.

¶7     Under the second factor, the District Court determined the 84-day delay to the first

trial setting was institutional delay. Regarding the 210-day delay to the second and final

trial setting, the District Court ruled the delay “resulted from a combination of [defense

counsel’s] request to continue the October 22 setting and docket congestion.” Regarding

the latter, the District Court explained:

       [T]he Eighth Judicial District is extraordinarily congested. This Court
       typically has 10 to 15 criminal jury trials set every other Monday, and
       sometimes for several consecutive weeks at a time. Only three courtrooms
       with jury boxes and a fourth with no jury box are available to accommodate
       the competing demands of four district court judges and a standing master[.]

The District Court held that “[t]he only reasonable method the Court can conceive of to

capture this joint responsibility for the delay is to apportion it equally between the two

sides,” citing State v. Couture, 2010 MT 201, ¶ 93, 357 Mont. 398, 240 P.3d 987, and


                                               4
designated the State’s portion of the delay as institutional, weighing less heavily against

the State. Salaman-Garcia does not challenge this apportionment on appeal.

¶8     Under the third factor, the District Court assessed all of Salaman-Garcia’s requests

of record, including his request for a continuance, and concluded that “the totality of the

entire record . . . does not indicate persistent manifestations of desire or efforts to be

brought to trial earlier than Mr. Salaman-Garcia has been.” Regarding the considerations

of prejudice under the fourth factor, the District Court did not find the conditions of

Salaman-Garcia’s incarceration to be oppressive, found “no basis to apportion his claimed

anxiety to delay rather than the prospect of facing 4 counts of Sexual Assault,” and no

proof that the delay had impaired any witness recollection. Balancing the factors, the

District Court held that the First Factor, length of delay, weighed slightly in

Salaman-Garcia’s favor, but that the amount of delay was not unusual in that jurisdiction,

especially in a serious felony case. The court held that Factor Two weighed in favor of the

State, with the State’s 189-day delay being institutional, and the remaining 105 days being

attributable to Salaman-Garcia. For the reasons set forth above, the court weighed Factor

Three and Factor Four in favor of the State, concluding there was no prejudice to

Salaman-Garcia and that the balancing of the factors clearly required denial of the motion.

¶9     A couple weeks after the trial, the State learned that Officer Steven Fox, who had

testified in Salaman-Garcia’s trial, was being investigated for making a false statement on

an insurance claim. The State disclosed the information to the defense and District Court.

Salaman-Garcia filed a motion for a new trial, arguing, “[b]ased on the fact the officer in

question had a pending investigation that could impeach his testimony that was not
                                            5
disclosed, the interests of justice require that the Defendant be granted a new trial.” The

State objected, arguing that Fox’s role in the investigation and trial was minor, and he had

spoken to only one of the victims. The District Court conducted a hearing on the motion,

and after hearing the evidence, ruled from the bench:

       [W]e had some law enforcement witnesses, who in my mind from where I
       was sitting during the trial, were basically extras in this case. And I
       remember thinking while Deputy Fox was testifying, “Why did they even
       call this guy?” And he’s the only witness that the State has a problem with
       now. And I cannot say that if [defense counsel] had had this information to
       impeach him with during the trial that there is a reasonable probability that
       the outcome would have been different. Neither can I say in the words of the
       Reinert case, which is an exposition of the Brady standard, “that the
       likelihood of a different result is great enough to undermine confidence in
       the outcome of the trial.” If they had this kind of evidence about Detective
       Cunningham, we’d be having a different discussion. . . . But this evidence
       impeaches the testimony of somebody who I regard as no more than a bit
       player in the trial, and that means it doesn’t undermine my confidence in the
       outcome. So the motion is denied.

¶10    “The scope of required disclosure is limited to exculpatory evidence and any other

constitutionally material evidence tending to show that a prosecution witness is unreliable,

biased, has an interest or motive to testify falsely, or has a character for untruthfulness.”

City of Bozeman v. McCarthy, 2019 MT 209, ¶ 14, 397 Mont. 134, 447 P.3d 1048 (citation

omitted). “Nonexculpatory information is constitutionally material only if nondisclosure

would be reasonably likely to ‘undermine confidence’ in the fairness of the trial or

sentencing determination under the totality of the circumstances.” McCarthy, ¶ 14 (citation

omitted). Non-exculpatory impeachment evidence is constitutionally material “only where

the subject witness provides the key ‘evidence linking the defendant(s) to the crime, or




                                             6
where the likely impact on the witness’s credibility would . . . undermine[] a critical

element of the prosecution’s case. ’” McCarthy, ¶ 14 (citation omitted).

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

questions regarding speedy trial and disclosure that are controlled by settled law, which the

District Court correctly applied in denying the motions.

¶12    Affirmed.


                                                  /S/ JIM RICE

We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR




                                             7